                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DOMINIQUE KEIMBAYE,                               CASE NO. C18-1782-JCC
10                            Plaintiff,                MINUTE ORDER
11               v.

12    KAISER PERMANENTE OF BELLEVUE
      MEDICAL CENTER, KAISER FOUNDATION
13    HEALTH PLAN OF WASHINGTON
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on Plaintiff’s motion to appoint counsel (Dkt. No. 2.)
19   On January 11, 2019, the Court referred Plaintiff’s motion to the Pro Bono Screening
20   Committee. (Dkt. No. 12.) Upon review of the docket, the Committee recommended that counsel
21   not be appointed in this case. Accordingly, the Court DENIES Plaintiff’s motion to appoint
22   counsel. (Dkt. No. 2.)
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C18-1782-JCC
     PAGE - 1
 1        DATED this 11th day of February 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1782-JCC
     PAGE - 2
